                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                    NO. 5:08-cr-00011-D



  UNITED STATES OF AMERICA
                                                                  ORDER TO SEAL
      v.

  RASHON ANDRE EDWARDS


       On motion of the Defendant, Rashon Andre Edwards, and for good cause shown, it is

hereby ORDERED that DE 38 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This_£!_ day of    Nj        202   1
                                           /.




                                   JJiS C. DEVER III
                                   United States District Judge
